DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot comprising an angled entry extending from the edge (claims 27, 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the first bone portion and the second bone portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “wherein a trial implant is configured to be used as a reference to size the body which is configured to be fitted into the joint space between the first bone portion and the second bone portion”.  It is unclear whether Applicant intends to include the trial implant as a combination with the implant, or whether Applicant is functionally reciting the use of the trial implant.  For examination purposes, the office considers the limitation to be a recitation of the intended use of the trial implant.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 21-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (Pub. No. US 2010/0168864).
Regarding claims 17, 21-24, White et al. discloses an implant for placement between a first bone portion and a second bone portion (paragraph 0148), the implant comprising: a flexible member 1802 (figure 18A) configured to be passed through a lumen in the first bone portion and the second bone portion, wherein a portion of the flexible member 1802 is configured to be pulled from the joint between the first bone portion and the second bone portion while remaining within the lumen in the first bone portion and the second bone portion (this is an intended use recitation.  As long as the prior art device is capable of performing the intended use, it meets the claimed limitations.  The flexible member 1802 can be passed through a lumen in the first bone portion and second bone portion and be pulled from the joint between the two bones if one so desires); and a body 1800 (figure 18A) that is sized to fit in a facet joint of a spine (paragraph 0148), the body 1800 formed from artificial materials, allograft or a combination thereof (paragraphs 0151-01512), the body 1800 having a slot 1808 extending from an edge of the body to a hole (figure 18A), the slot 1808 and the hole 

    PNG
    media_image1.png
    235
    668
    media_image1.png
    Greyscale

Regarding claims 25-27, in an alternate embodiment as shown in figure 1C, the body is element 100c, which has a non-linear slot and hole as illustrated.  Paragraph 0328 discloses that any of the delivery systems, i.e. flexible member 1802, can be used with any of the embodiments, so the tether 1802 can be used with the body 100c.  The slot is non-linear (figure 1C).  The slot is configured to prevent disengagement of the flexible member from the body (figure 1C, since the slot has a coil shape).  The slot comprises an angled entry extending from the edge (figure 1C).  

    PNG
    media_image2.png
    358
    613
    media_image2.png
    Greyscale


	Regarding claims 28-32, White et al. discloses an implant for placement between a first vertebra and a second vertebra (paragraph 0148), the implant comprising: a flexible member 1802 (figure 18A); and a body 1800 (figure 18A) configured to fit between the first vertebra and the second vertebra (paragraph 0148), the body 1800 is formed of a graft material and configured for fusing vertebrae by securing the articular processes of the vertebrae (paragraphs 0161 and 0165), the body 1800 consisting essentially of an engagement feature 1808 extending from an edge of the body toward the center of the body, the engagement feature 1808 configured to slidingly accept the flexible member 1802 (figure 18A), wherein the flexible member 1802 is configured to facilitate positioning of the body 1800 between the first bone portion and the second bone portion (paragraph 0223).  The engagement feature 1808 comprises a slot (figure 18A). The engagement feature 1808 comprises a hole (figure 18A).  The hole is located in the center of the body 1800 (figure 18A).  The engagement feature 1808 is linear (figure 18A).  
Regarding claims 33-35, in an alternate embodiment as shown in figure 1C, the body is element 100c, which has an engagement feature in the form of a non-linear slot and hole as illustrated.  Paragraph 0328 discloses that any of the delivery systems, i.e. flexible member 1802, can be used with any of the embodiments, so the tether 1802 can be used with the body 100c.  The engagement feature is non-linear (figure 1C).  The engagement feature is configured to prevent disengagement of the flexible member from the body (figure 1C, since the slot has a coil shape).  The engagement feature comprises an angled entry extending from the edge (figure 1C).  

    PNG
    media_image3.png
    358
    613
    media_image3.png
    Greyscale

Regarding claims 36-39, White et al. discloses an implant (figure 18A) for placement between a first bone portion and a second bone portion (paragraph 0148), the implant comprising: a flexible member 1802 configured to form a first arc through the first bone portion, a second arc (illustrated in figure 18A) extending between the first bone portion and the second bone portion, and configured to form a third arc through the second bone portion (figure 18A; this is an intended use recitation.  As long as the prior art device is capable of performing the intended use, it meets the claimed limitations.  The flexible member 1802 can be passed through the first bone portion and the second bone portion such that it forms a first arc extending through the first bone portion, a second arc extending between the first and second bone portions, and a third arc extending through the second bone portion if one so desires because it is flexible and can still be used in the same manner in order to insert the body); and a body 1800 comprising an engagement feature 1808 extending from an edge of the body inward .

    PNG
    media_image4.png
    226
    653
    media_image4.png
    Greyscale

Response to Arguments

Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.  
Applicant’s arguments regarding the drawing objections are not persuasive.  The angle of figure 19 does not allow one to determine whether there is an angled entry of the slot.
Applicant’s amendments have overcome the 35 U.S.C. 112 and 101 rejections.
In response to applicant's argument that White does not disclose “wherein pulling ends of the flexible member in a first direction, away from the joint is configured to pull the body in a second direction, opposite the first direction, into the joint to reduce the body into the joint”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The flexible member of White can be routed through the first and second bone portions such that the ends of the flexible member and the middle portion all extend from the same side of the 
Applicant does not present any evidence as to why White does not disclose claims 28 and 36 as claimed.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It is further noted that the amendments to claim 36 are unclear because it is not clear whether Applicant is claiming the combination of an implant and a trial implant, or whether Applicant is claiming that the implant can be used with a trial implant.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773